Examiners Comment

Applicant's election without traverse received 06/17/2022 of Group I, Embodiment 1, FIGS: 1.1-3.5 has been acknowledged.  Due to this election, Group II, FIGS: 4.1-4.5 have been cancelled from consideration.  Related figure descriptions the cancelled groups from the specification have also been cancelled from the application.  

The case is now in standing for Allowance.

Corrected notice of allowance is being sent out to amend the specification to insert figure descriptions, per Hague application requirement.

Specification Objection

For clarity figure descriptions have been entered into the specification to read:

--“FIG. 1.1 is a perspective view of a comb showing a first embodiment of my new design;
FIG. 1.2 is another perspective view thereof;
FIG. 1.3 is another perspective view thereof;
FIG. 1.4 is another perspective view thereof;
FIG.1.5 is another perspective view thereof;
FIG. 2.1 is a perspective view of a comb showing a second embodiment of my new design;
FIG. 2.2 is another perspective view thereof;
FIG. 2.3 is another perspective view thereof;
FIG. 2.4 is another perspective view thereof;
FIG. 2.5 is another perspective view thereof;
FIG. 3.1 is a perspective view of a comb showing a third embodiment of my new design;
FIG. 3.2 is another perspective view thereof;
FIG. 3.3 is another perspective view thereof;
FIG. 3.4 is another perspective view thereof;
FIG. 3.5 is another perspective view thereof;”--


Contact

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAWAJA ANWAR whose telephone number is (571)272-7419.  The examiner can normally be reached on Monday to Friday 7:00 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sandra Snapp can be reached on 571-272-8364.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KHAWAJA ANWAR/Primary Examiner, Art Unit 2912